By the Court:
The reporter’s notes of the evidence of the witness Yale, given at the former trial, should not have been admitted. It was shown that the witness was at the time of the trial a resident of the State, living in an adjoining county.
Conceding that he was beyond the reach of a subpoena, which does not clearly appear, this fact would not authorize the admission of this evidence. We construe the provision of the Code (subd. 8, sec. 1870, Code Civ. Proc.) as merely a repetition of the rule of evidence theretofore existing, and the words “a witness out of the jurisdiction,” as meaning without the State, and so beyond the reach of any process of our courts compelling his testimony.
Judgment and order reversed and cause remanded for a new trial.